872 F.2d 418Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Chris Cameron NOLAND, Claimant-Appellant,v.A.H. ROBINS COMPANY, INCORPORATED, Debtor-Appellee.Sharon HOUCHENS, Claimant-Appellant,v.A.H. ROBINS COMPANY, INCORPORATED, Debtor-Appellee.
No. 88-1738.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 30, 1988.Decided March 14, 1989.

Chris Cameron Noland, Sharon Houchens, appellants pro se.
Linda Jenkins Thomason, Mays & Valentine, Michael Lewis Cook (Skadden, Arps, Slate, Meagher & Flom) for appellee.
Before DONALD RUSSELL, WIDENER, and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Chris Cameron Noland and Sharon Houchens noted these appeals outside the 30-day appeal period established by Fed.R.App.P. 4(a)(1), and failed to move for an extension of the appeal period within the additional 30-day period provided by Fed.R.App.P. 4(a)(5).  The time periods established by Fed.R.App.P. 4 are "mandatory and jurisdictional."   Browder v. Director, Dep't of Corrections, 434 U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220, 229 (1960)).  Appellants' failure to note timely appeals or obtain extensions of the appeal period deprives this Court of jurisdiction to consider these cases.  We therefore grant appellee's motion to dismiss the appeals.  We dispense with oral argument because the facts and legal arguments are adequately presented in the materials before the Court and oral argument would not significantly aid the decisional process.


2
DISMISSED.